                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


BARBARA J. GILLESPIE,                             :
    Plaintiff,                                    :
                                                  :
        v.                                        :       CIVIL ACTION NO. 18-60
                                                  :
MAIN LINE HEALTH,                                 :
     Defendant.                                   :


                                           ORDER

        This 7th day of January, 2019, for the reasons stated in the accompanying Memorandum,

Defendants’ Motion for Summary Judgment is GRANTED in full. The Clerk shall close this

case for statistical purposes.




                                                        /s/ Gerald Austin McHugh
                                                  United States District Judge




                                              1
